                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE

MEMPHIS CENTER FOR REPRODUCTIVE
HEALTH, on behalf of itself, its physicians and
staff,     and     its    patients;   PLANNED
PARENTHOOD OF TENNESSEE AND
NORTH MISSISSIPPI, on behalf of itself, its
physicians and staff, and its patients;
KNOXVILLE                 CENTER              FOR
REPRODUCTIVE HEALTH, on behalf of
itself, its physicians and staff, and its patients;
FEMHEALTH USA, INC., d/b/a CARAFEM, CIVIL ACTION
on behalf of itself, its physicians and staff, and CASE NO. 3:20-cv-00501
its patients; DR. KIMBERLY LOONEY, on JUDGE CAMPBELL
behalf of herself and her patients; and DR.
NIKKI ZITE, on behalf of herself and her
patients,

Plaintiffs,

v.

HERBERT H. SLATERY III, Attorney General
of Tennessee, in his official capacity; LISA
PIERCEY, M.D., Commissioner of the
Tennessee Department of Health, in her official
capacity; RENE SAUNDERS, M.D., Chair of
the Board for Licensing Health Care Facilities,
in her official capacity; W. REEVES
JOHNSON, JR.,M.D., President of the
Tennessee Board of Medical Examiners, in his
official capacity; HONORABLE AMY P.
WEIRICH, District Attorney General of Shelby
County, Tennessee, in her official capacity;
GLENN FUNK, District Attorney General of
Davidson County, Tennessee, in his official
capacity; CHARME P. ALLEN, District
Attorney General of Knox County, Tennessee,
in her official capacity; and TOM P.
THOMPSON, JR., District Attorney General for
Wilson County, Tennessee, in his official
capacity,

Defendants.




     Case 3:20-cv-00501 Document 54 Filed 09/11/20 Page 1 of 8 PageID #: 873
            REPLY IN SUPPORT OF MOTION FOR STAY PENDING APPEAL


       The preliminary injunction against enforcement of Tenn. Code Ann. §§ 39-15-216 and -

217 should be stayed because Defendants will be able to establish on appeal that the injunction

rested on legal errors and thus was an abuse of discretion. Plaintiffs’ arguments to the contrary

are unavailing.1

I.     Defendants Are Likely to Succeed on Appeal.

       A.      Section 217 Is Not Unconstitutionally Vague and Does Not Violate the Right
               to Abortion.

       Plaintiffs do not seriously dispute that the terms “knows” and “because of” have well-

accepted meanings. Plaintiffs’ only response is to observe that cases recognizing those meanings

involved “other contexts.”         (D.E. 51, PageID # 834-35.)               But   the fact    that

“knows” and “because of” have well-accepted meanings in a variety of contexts shows that the

terms are “commonly used in both legal and common parlance” and thus belies Plaintiffs’ claim

that those terms are vague. See Platt v. Bd. of Comm’rs on Grievances and Discipline of Ohio

Supreme Court, 894 F.3d 235, 247 (6th Cir. 2018)

       Section 217 is not vague when its terms are considered “in combination” either. (D.E. 51,

PageID # 833.) Defendants have already explained what Section 217 “as a whole” (id.) prohibits:

it forbids a physician from performing an abortion when the physician knows—i.e., is actually

aware—that the abortion is being sought because of—i.e., that the abortion would not have been

sought but for—the unborn child’s sex, race, or Down syndrome diagnosis. So construed, the




1
 Plaintiffs acknowledge that the Stay Motion did not raise any “new arguments.” (D.E. 51, PageID
# 832 n.1.) In any event, Plaintiffs are not prejudiced because they had an opportunity to respond.


                                                1

     Case 3:20-cv-00501 Document 54 Filed 09/11/20 Page 2 of 8 PageID #: 874
plain language of Section 217 readily answers this Court’s “questions as to what conduct is

criminalized.” (D.E. 51, PageID # 833.)

       Even if more difficult hypotheticals could be imagined, that would not render Section 217

vague. “Close cases can be imagined under virtually any statute,” United States v. Williams, 553

U.S. 285, 305 (2008), and the Supreme Court has “h[eld] many times that statutes are not

automatically invalidated as vague simply because difficulty is found in determining whether

certain marginal offenses fall within their language,” United States v. Nat’l Dairy Products Corp.,

372 U.S. 29, 32 (1963).    As Williams and United States v. Paull, 551 F.3d 516, 525 (6th Cir.

2009), recognized, the problem posed by marginal cases is “addressed, not by the doctrine of

vagueness, but by the requirement of proof beyond a reasonable doubt.” 553 U.S. at 306.

       Plaintiffs contend that Williams and Paull are inapposite because the statutes at issue in

those cases required knowledge of a “clear question of fact,” whereas Section 217 allegedly

“impos[es] criminal liability based on physicians’ subjective assessments about the but-for

motivations of their patients.” (D.E. 51, PageID # 836.) Plaintiffs mischaracterize Section 217.

Section 217 does not impose an “obligation to intuit the reasoning of a patient” or to “discover”

anything about a “third party’s decision-making.” (D.E. 51, PageID # 835-36.) Rather, it imposes

criminal liability only when the physician already knows—i.e., is actually aware—that the abortion

is being sought because of a prohibited reason. Whether a physician has the requisite knowledge

is a clear question of fact that the prosecution must prove beyond a reasonable doubt. Plaintiffs

complain that knowledge “may be proven through circumstantial evidence.” (D.E. 51 at PageID

# 838). But that circumstantial evidence must still be strong enough to convince the trier of fact—

beyond a reasonable doubt—that the physician knew the abortion was being sought because of the

sex, race, or Down syndrome diagnosis of the unborn child.



                                                2

    Case 3:20-cv-00501 Document 54 Filed 09/11/20 Page 3 of 8 PageID #: 875
       Plaintiffs acknowledge that this Court “did not reach” their claim that Section 217 is an

“unconstitutional pre-viability ban.” (D.E. 51, PageID # 837.) As a result, that claim provides no

basis for enjoining Section 217. Nor could it. Section 217 does not “ban” pre-viability abortions.

Even if Section 217 prevented a woman from obtaining an abortion from a particular physician to

whom she disclosed her reasons, it would not “ban” that woman from obtaining an abortion

because she could still seek one from a different physician. Plaintiffs speculate that physicians

may “receive information through a patient’s medical record and physician referrals that would

trigger [Section 217] without disclosure by the patient.” (D.E. 51 at PageID # 838.) Yet the only

“information” referenced in the cited declarations is that a woman’s unborn child has been

diagnosed with Down syndrome. (D.E. 34-1 at ¶¶ 2-4 and D.E. 8-3 at ¶¶ 11-13.) A physician who

knows only that a woman’s unborn child has been diagnosed with Down syndrome—and nothing

more—does not know that an abortion is being sought because of that diagnosis.

       Plaintiffs are also wrong that “[t]he constitutional analysis” for Section 217 must “focus”

only on the “patients whose physicians ‘know’” they are seeking an abortion for a prohibited

reason. (D.E. 51 at PageID # 838.) That is like saying that the constitutional analysis for the

partial-birth abortion ban at issue in Gonzales v. Carhart, 550 U.S. 124, 167-68 (2007), should

have focused only on patients whose physicians were going to use the prohibited procedure. But

the Supreme Court’s focus was not so narrow; it concluded that the challenged statute did not

impose an undue burden in part because “[a]lternatives [were] available to the prohibited

procedure.” Id. at 164. Alternatives are available here too. Women may simply decline to disclose

their reasons for obtaining the abortion or, even if they disclose their reasons initially, seek an

abortion from a different physician.




                                                3

    Case 3:20-cv-00501 Document 54 Filed 09/11/20 Page 4 of 8 PageID #: 876
       B.      Section 216 Does Not Violate the Right to Abortion.

       Defendants do not “concede” that Section 216 “proscribe[s] nearly all pre-viability care”

in the State. (D.E. 51, PageID # 837 n.3.) Even the earliest of the gestational-age provisions,

which prohibits abortions after a fetal heartbeat is detected, does not prohibit “nearly all pre-

viability” abortions because over 12 percent of abortions in Tennessee are already obtained before

6-weeks gestational age—the earliest point at which a fetal heartbeat can be detected. (D.E. 27 at

PageID # 348.) And any analysis of the individual gestational-age provisions must take available

alternatives into account, including the alternative of obtaining an abortion sooner.

       C.      The Medical-Emergency Defenses Are Not Unconstitutionally Vague.

       Plaintiffs do not dispute that the medical-emergency provisions in Sections 216 and 217

are affirmative defenses and not part of the offense definitions. They nevertheless contend that

United States v. Christie, 825 F.3d 1048, 1965 (9th Cir. 2016), which found the void-for-vagueness

doctrine inapplicable to an affirmative defense, is distinguishable because the affirmative defense

there was not constitutionally required. (D.E. 51, PageID # 840.) That distinction is immaterial.

The Ninth Circuit’s reasoning did not turn on—or even mention—the fact that the defense was not

constitutionally required. Moreover, the Supreme Court has held in the abortion context that

“[p]lacing upon the defendant the burden of going forward with evidence on [the] affirmative

defense [of medical necessity] is normally permissible.” Simopoulos v. Virginia, 462 U.S. 506,

510 (1983). If States are constitutionally permitted to make medical necessity an affirmative

defense, then there is no basis for treating that affirmative defense differently from others.

       In any event, even if the affirmative defenses are unconstitutionally vague, the appropriate

remedy is not to enjoin Sections 216 and 217 in their entirety. Plaintiffs’ argument that elision of

the term “reasonable” from the defenses would not be appropriate is deeply flawed. The relevant



                                                  4

    Case 3:20-cv-00501 Document 54 Filed 09/11/20 Page 5 of 8 PageID #: 877
question in applying Tennessee’s elision doctrine is not, as Plaintiffs assert, whether the legislature

“intend[ed] to include” the word reasonable. (D.E. 51, PageID # 842.) The question is whether

“a conclusion can be reached that the legislature would have enacted” Sections 216 and 217 with

the term “reasonable” omitted. Willeford v. Klepper, 597 S.W.3d 454, 471 (Tenn. 2020). It can,

both because the legislature included robust severability provisions in Sections 216 and 217,

Gibson Cty. Special Sch. Dist. v. Palmer, 691 S.W.2d 544, 551-52 (Tenn. 1985), and because those

provisions will remain functional and capable of enforcement without the term “reasonable,” id.

at 51.    For the same reasons, it is also easy to conclude that limiting any injunction to

“unconstitutional applications of the statute” would not contravene legislative intent. Planned

Parenthood Cincinnati Region v. Taft, 444 F.3d 502, 515-16 (6th Cir. 2006).

II.      The Equities Weigh in Favor of a Stay.

         Plaintiffs’ contention that Defendants will suffer no harm if Sections 216 and 217 are

enjoined is premised on their view that those provisions are unconstitutional. But Defendants will

be able to establish to the contrary on appeal, and it is well settled that the State is harmed when it

is enjoined from enforcing a valid statute. See Maryland v. King, 567 U.S. 1301 (2012) (Roberts,

C.J., in chambers). Plaintiffs’ argument about “unreasonable delay” is wholly misplaced. (D.E.

51 at PageID # 15). The cases Plaintiffs cite are not remotely analogous to the circumstances

presented here.    Only one of the cases involved a one-month delay, and that delay was

unreasonable only because the requested stay related to an election that was only six days away.

See Hirschfeld v. Bd. of Elections, 984 F.2d 35, 39 (2d Cir. 1993).

                                          CONCLUSION

         For the foregoing reasons and those set out in Defendants’ Memorandum, this Court should

stay the preliminary injunction prohibiting enforcement of Sections 216 and 217.



                                                  5

      Case 3:20-cv-00501 Document 54 Filed 09/11/20 Page 6 of 8 PageID #: 878
                                Respectfully submitted,

                                HERBERT H. SLATERY III
                                Attorney General and Reporter

                                /s/Alexander S. Rieger
                                ALEXANDER S. RIEGER
                                Assistant Attorney General
                                Public Interest Division
                                Office of the Attorney General and Reporter
                                P.O. Box 20207
                                Nashville, Tennessee 37202-0207
                                (615) 741-2408
                                BPR No. 029362
                                Alex.rieger@ag.tn.gov

                                /s/Charlotte Davis
                                CHARLOTTE DAVIS
                                Assistant Attorney General
                                Office of the Attorney General and Reporter
                                P.O. Box 20207
                                Nashville, TN 37202
                                (615) 532-2500
                                BPR No. 034204
                                Charlotte.davis@ag.tn.gov

                                /s/ Edwin Alan Groves, Jr.
                                EDWIN ALAN GROVES, JR.
                                Assistant Attorney General
                                Office of the Attorney General and Reporter
                                P.O. Box 20207
                                Nashville, TN 37202
                                (615) 741-2850
                                BPR No. 036813
                                Alan.groves@ag.tn.gov




                                   6

Case 3:20-cv-00501 Document 54 Filed 09/11/20 Page 7 of 8 PageID #: 879
                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Reply has been served on the
 following counsel of record through the Electronic Filing System on this 11th day of September,
 2020:

Thomas H. Castelli
American Civil Liberties Union
Foundation of Tennessee
P.O. Box 12160
Nashville, TN 37212
Tel: (615) 320-7142
tcastelli@aclu-tn.org

Jessica Sklarsky
Rabia Muqqadam
Francesca Cocuzza
Center for Reproductive Rights
199 Water Street, 22nd Floor
New York, NY 10038
Tel: (917) 637-3600
Fax: (917) 637-3666
jsklarsky@reprorights.org
rmuqqadam@reprorights.org
fcocuzza@reprorights.org

Susan Lambiase
Planned Parenthood Federation of America
123 William St., 9th Floor
New York, NY 10038
Tel: (212) 261-4405
Fax: (212) 247-6811
susan.lambiase@ppfa.org

Anjali Dalal
Andrew Beck
American Civil Liberties Union Foundation
125 Broad Street, 18th Floor
New York, NY 10004
Tel: (212) 549-2633
adalal@aclu.org
abeck@aclu.org


                                                     /s/Alexander S. Rieger
                                                     ALEXANDER S. RIEGER

                                                7

    Case 3:20-cv-00501 Document 54 Filed 09/11/20 Page 8 of 8 PageID #: 880
